DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

A measuring instrument for measuring in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumoel (6,062,091).

	With respect to claim 1, Baumoel teaches a method for determining the time of flight of an ultrasound signal in a flowing medium (medium flowing within a pipeline 10), the method comprising the following steps: using an ultrasound emitter (20) to generate an ultrasound signal (Col. 6 lines 12-17) provided with a marker (i.e. a phase marker, Col. 6 lines 45-49); transmitting (via 20) the ultrasound signal through the flowing medium (i.e. medium flowing within the pipeline 10) to an ultrasound receiver (30); measuring a period duration (time during a marker detection time window) of at least one selected period (i.e. the marker detection window, Fig. 9 and number of cycles) of a reception signal (i.e. the received signal) to determine a location of the marker (Col. 8 lines 1-10 and 42-59); and using the location of the marker (seen in Fig. 7) to determine the time of flight (a transit time, TL) of the ultrasound signal.

	With respect to claim 2, Baumoel teaches the method which further comprises opening a reception window (i.e. a flow phase detection time window) to receive the reception signal (Fig. 7), and establishing a location (i.e. a location of the window based on cycles) of the reception window (i.e. the flow phase detection time window) as a function of a location (a seen in Fig. 9) 

With respect to claim 3, Baumoel teaches the method which further comprises generating a plurality of reception signals (i.e. signals sent to ensure flow phase detection widows are in precise registration, Col. 7 lines 9-12) by using a plurality of ultrasound signals (via 20 and 30), and displacing the position of the reception window (i.e. the flow phase detection time window) until the marker of at least one of the reception signals lies inside the reception window (i.e. allowing for accurate determination of Δt, Col. 7 lines 2-19).

With respect to claim 4, Baumoel teaches the method which further comprises additionally carrying out a displacement (i.e. for proper window alignment and marker placement) of the reception window (Col. 7 lines 28-67 and Col. 8 lines 11-17) as a function of a quality (Q, Col. 8 lines 1-3) of the reception signal.

With respect to claim 5, Baumoel teaches the method which further comprises: using the ultrasound emitter (20) to generate another ultrasound signal provided without a marker (i.e. a subsequent number of cycles at the same frequency and phase is transmitted, Col. 7 lines 32-36); transmitting (via 20, for example) the other ultrasound signal through the flowing medium (Col. 9 lines 54-62) to the ultrasound receiver (30) and detecting the other ultrasound signal (i.e. the subsequent signal) at the ultrasound receiver (30); and determining the location of the marker (as seen in Fig. 8) from a comparison of period durations (i.e. as Δt is compared against the know 

With respect to claim 6, Baumoel teaches the method which further comprises providing the ultrasound signals with a marker and without a marker with an identical frequency (i.e. the subsequent number of cycles at sent at the same frequency and phase, Col. 7 lines 32-36).

With respect to claim 7, Baumoel teaches the method which further comprises using a difference (Δt) between the ultrasound signals detected with and without a marker (i.e. the signal with M and the subsequent signals sent) for allocating the emitted ultrasound signals to the received ultrasound signals (so the detection windows re in precise requisition, Col. 7 lines 2-19).

With respect to claim 8, Baumoel teaches the method which further comprises emitting the ultrasound signals (via 20/30) with and without (i.e. the subsequent signal) a marker (Fig. 7) in an identical direction relative to a flow direction of the flowing medium (Fig. 1, shows components of the signal vectors are traveling in the flow direction).

With respect to claim 9, Baumoel teaches the method which further comprises providing the ultrasound signals with a plurality of periods (Col. 7 lines 28-43).



With respect to claim 11, Baumoel teaches the method which further comprises determining a location of a received wave period by using a difference in a period duration (defined by the marker detection time window) between the Nth (i.e. after the initial state of steady flow) and an N+1th period (i.e. the time defined by the marker detection window, as seen in Fig. 8).

With respect to claim 12, Baumoel teaches the method which further comprises determining possible positions of the reception window (Step 2, Fig. 6), and repeating the method for a multiplicity of the possible positions of the reception window (Step 3, until proper registration is achieved).

With respect to claim 13, Baumoel teaches the method which further comprises including a phase change of the ultrasound signal in the marker (Col. 6 lines 45-49).

With respect to claim 14, Baumoel teaches the method which further comprises measuring a characteristic period duration (i.e. a correlation step that allows for both windows to be in registration) for verification of the position of the reception window (Col. 7 lines 44-58).



With respect to claim 16, Baumoel teaches the method which further comprises determining an absolute time of flight of the ultrasound signals (TN, Col. 3 lines 8-9).

With respect to claim 17, Baumoel teaches in Fig. 1 an ultrasonic flow meter, comprising: an ultrasound emitter (20) for generating an ultrasound signal provided with a marker (ø, as seen in Fig. 7); an ultrasound receiver (30) for receiving the ultrasound signal transmitted through a flowing medium (as seen in fig. 1); and a measuring instrument (as indirectly taught in in Fig. 6 for performing the computer program) for measuring a period duration (during a marker detection window) of at least one selected period of a reception signal to determine a location of the marker (as seen in Fig. 7) used for determining the time of flight of the ultrasound signal (Col. 8 lines 1-10 and 42-59).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gill (5,178,018) which teaches a system for measuring time for a signal to pass between two transducers.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853